Citation Nr: 0527061	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for pancreatitis.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from October 1975 to July 1979 
and from November 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for pancreatitis and diabetes mellitus.

The Board notes that the veteran also perfected his appeal 
with regard to the issues of entitlement to service 
connection for infectious gastroenteritis, duodenitis, hiatal 
hernia, residuals of a right hand injury, residuals of a 
right arm burn, residuals of a thoracic spine injury, and a 
low back disorder.  Service connection was granted for these 
conditions in December 2003 and March 2004 rating decisions.  
Accordingly, these issues are no longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that pancreatitis 
had its origins during service.

3.  The evidence of record does not reasonably show that 
diabetes mellitus had its origins during service, or for many 
years thereafter, or that it may be attributed to a service 
connected disability.


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in June 2002, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decisions regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with either pancreatitis or 
diabetes mellitus.

Private treatment notes dated from December 2000 through 
April 2002 reflected continued treatment for diabetes 
mellitus.  A December 2000 private treatment note 
specifically indicated that it was a recent diagnosis.  No 
comments were made regarding the etiology of the disorder.

An April 2001 private treatment note reported complaints of 
abdominal pain.  The diagnosis was probable pancreatitis.  No 
comments were made regarding the etiology of the diagnosis.

A July 2001 private treatment note indicated that the veteran 
was being seen after he had been hospitalized for 
pancreatitis.  The private physician did not offer any 
comments regarding the etiology of the veteran's diagnosis.

A March 2003 VA examination report noted that the examiner 
had reviewed the veteran's claims file "extensively."  The 
veteran reported that he began experiencing abdominal 
discomfort in 2000, which was diagnosed as pancreatitis.  He 
stated his last episode was in 2001.  The veteran also 
indicated that he was diagnosed with diabetes mellitus in 
2000.  The veteran reported that he had never been told his 
diabetes was secondary to pancreatitis.  The examiner 
diagnosed the veteran with pancreatitis, in remission.  He 
also noted a diagnosis of diabetes mellitus, but stated it 
was not secondary to pancreatitis.  Finally, the examiner 
noted that the veteran's complaints were "less likely than 
not secondary to any event or injury that happen (sic) while 
he was in (sic) active duty."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
diabetes mellitus, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of 
pancreatitis and diabetes mellitus.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Initially, 
the Board notes that the veteran's service medical records 
are negative with regard to complaints, findings or treatment 
associated with either pancreatitis or diabetes mellitus.  
Private treatment records, while they reflect ongoing 
treatment for pancreatitis and diabetes mellitus, do not 
contain comments regarding the etiology of either disorder.  
The March 2003 VA examiner, after reviewing the claims folder 
"extensively," noted that the veteran's disorders were 
"less likely than not secondary to any event or injury that 
happen (sic) while he was in (sic) active duty."  
Accordingly, in the absence of any clinical evidence linking 
the veteran's current diagnoses to service, service 
connection for both pancreatitis and diabetes mellitus is 
denied on a direct basis.  Service connection for diabetes is 
also denied on a presumptive basis as the earliest documented 
treatment for diabetes is December 2000, many years after the 
veteran's separation from service.

The Board notes that the veteran has claimed his diabetes 
mellitus is secondary to pancreatitis.  In order for service 
connection to be granted on a secondary basis the claimed 
disorder must be caused or aggravated by a service-connected 
disorder.  As noted above, service connection is not 
warranted for pancreatitis.  Moreover, the March 2003 VA 
examination report specifically noted that the veteran's 
diabetes mellitus was not secondary to his diagnosed 
pancreatitis.  Accordingly, service connection for diabetes 
mellitus is also denied on a secondary basis.


ORDER

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to pancreatitis, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


